Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CN on May 24, 2019. It is noted, however, that applicant has not filed a certified copy of the 201910437563.X application as required by 37 CFR 1.55.
Drawings
The replacement Drawings submitted on 03/31/2021 are deemed acceptable.
Response to Amendment
The amendment filed 03/31/2021 has been entered. Claims 1 and 5-7 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 01/05/2016.
Response to Arguments
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 03/31/2021, with respect to the §101 rejection(s) of claim(s) 1, and 5-7, which are amended, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 03/31/2021, with respect to the Foreign Priority of claim(s) 1, and 5-7, Examiner could not find a certified copy of CN 201910437563.X filed. Foreign priority cannot be granted until the certified copy is received. 
Allowable Subject Matter
Claims 1, and 5-7 allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092.  The examiner can normally be reached on 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G.F./Examiner, Art Unit 3668